DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107952 of Schulz in view of JP 5759687 of Matsumoto (machine translation) or US 2015/0191834 of Patru et al.
 As to claim 1, Schulz teaches of an apparatus comprising:
a water electrolysis unit including a hydrogen side electrode, an electrolyte membrane, an oxygen side electrode, and a water supplying section supplying liquid water to a surface of the electrolyte membrane (Schultz, [0059], [0060], [0066] and Figs. 1, 2 and 6); 
a Sabatier reaction unit provided adjacent to the hydrogen side electrode membrane of the water electrolysis unit (Shultz, [0059] – [0060] and Fig. 2); 
a carbon dioxide supplying unit supplying carbon dioxide-containing gas to the Sabatier reaction unit (Shultz, [0060] and Fig. 2); and 
a hydrogen gas supplying unit supplying hydrogen gas generated by water electrolysis of water in the water electrolysis unit to the Sabatier reaction unit (Shultz, [0059] – [0060] and Figs. 1 and 2), 
wherein methane gas is synthesized by Sabatier reaction between the carbon dioxide-containing gas and the hydrogen gas supplied to the Sabatier reaction unit (Shultz, [0059] – [0061] and Figs. 1 and 2).

    PNG
    media_image1.png
    359
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    488
    media_image2.png
    Greyscale

As seen in Figs. 1 and 6, the system includes a water electrolysis unit (named a fuel cell used in reverse throughout the reference) that comprises an anode (118), cathode (114) and membrane (115). Hydrogen generated in the water electrolysis unit is supplied through common wall (150) by hydrogen outlets (112) to the Sabatier reactor unit (200) such that carbon dioxide is introduced into the Sabatier reactor and reacts with the generated hydrogen gas to produce methane.
Schultz does not teach that the hydrogen and oxygen generating electrodes comprises membrane electrodes.
Matsumoto teaches of water electrolysis systems (Matsumoto, [0001]
Matsumoto additionally teaches that the electrodes of the system include a membrane thus allowing for pressurized gases to be produced as well as an improved efficiency of the gas generation (Matsumoto, [0005] – [0009] and [0014]).
Alternatively Patru teaches of electrodes for use in water electrolysis systems (Patru, Abstract).
Patru additionally teaches the electrodes (both anode and cathode) can be a composite composition including a catalyst and a binder (membrane) that improves electrolysis by having a large the surface area for reaction, maximizing a contact time for reaction and improving the efficiency of the process (Patru, [0030] – [0046], [0054] and [0088]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz in view of Matsumoto or Patru to utilize membrane electrodes within the water electrolysis system to improve the efficiency of the process.
As to claim 3, Schultz in view of Matsumoto or Patru teach to the system of claim 1.
Schultz teaches the heat of reaction generated in the Sabatier reactor unit is supplied to the water electrolysis unit (Schultz, [0061]).
As to claim 10, Schultz in view of Matsumoto or Patru teach to the system of claim 1.
Schultz teaches the methane gas flows to a valve and pump along an extension of the Sabatier reactor unit (Schultz, [0074].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Matsumoto or Patru as applied to claim 1 above, and further in view of US 2016/0017800 of Simpson or JP 2005281198 of Sakurai et al (machine translation provided).
As to claim 6, Schultz in view of Matsumoto or Patru teach to the system of claim 1.
Schultz does not teach a separate mixing unit to supply mixed carbon dioxide and hydrogen gas to the Sabatier reactor.
Simpson teaches of combined water electrolysis and Sabatier reactors within a system (Simpson, [0013] – [0015], [0023], [0027] and [0028]).
Simpson additional shows that separate hydrogen and carbon dioxide streams can be mixed prior to the introduction into a Sabatier reactor to effectively produce methane within the system at the desired temperature (Simpson, [0201], [0212] and Figs. 6 and 9).
Alternatively Sakurai teaches of a Sabatier reactor system (Sakurai, Abstract).
Sakurai additionally teaches that hydrogen and carbon dioxide gases are metered into a mixing unit (17) and then introduced into a Sabatier reactor such that the gases are metered to control the mixture ratio and overall flow rate for methane production (Sakurai, p. 5 line 27 to p. 6 line 2 and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz in view of Matsumoto or Patru as per Simpson or Sakurai so as to utilize a mixing unit prior to the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Matsumoto or Patru as applied to claim 1 above, and further in view of US 2016/0017800 of Simpson.
As to claim 7, Schultz in view of Matsumoto or Patru teach to the system of claim 1.
Schultz additionally states that the water electrolysis system is fed with water vapor such that the anode and cathode can have gas distribution plates to feed gases (including water vapor) within the system for equal distribution (Schultz, [0066] and Fig. 6),  thus deeming obvious the water being introduced at the oxygen generating electrode.
Schultz does not specifically teach gas separator between the hydrogen chamber and the Sabatier reactor unit.
Schultz does teaches the common wall between the water electrolysis system and Sabatier reactor is porous and the porosity can be controlled to allow a desired amount of hydrogen to enter the Sabatier reactor from the hydrogen generating chamber (Schultz, [0061]).
Simpson teaches of combined water electrolysis and Sabatier reactors within a system (Simpson, [0013] – [0015], [0023], [0027] and [0028]
Simpson additionally teaches that hydrogen generated in a water electrolysis unit is passed through a gas separator to separate water (steam) and the hydrogen gases (Simpson, [0204], [0216] and Figs. 6 and 9).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrogen gas from any water as per Schultz in view of Simpson to collect unreacted water for further use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Matsumoto or Patru as applied to claim 1 above, and further in view of US 8,710,106 of Junaedi et al.
Junaedi teaches of Sabatier reactors (Junaedi, Abstract).
Junaedi additionally teaches the catalysts systems utilize a metal mesh substrate coated with a catalyst material such that the metal mesh facilitates a more active surface area for increased reactivity (Junaedi, col 9 lines 7 thru col 10 line 20).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz as per Junaedi so as to utilize the desired Sabatier catalyst configuration in order to provide a more active surface area for increased reactivity of the Sabatier system.

Allowable Subject Matter
Claims 2, 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a structural orientation of the units within the system, this orientation overcomes the closest prior art of record of Schultz.
Claims 4 and 8 recite specific gas separators and electrode membrane configurations such that they are not obvious in view of the prior art of record. Claim 5 is objected to as being dependent on claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794